In an action in which a judgment was entered granting plaintiff a divorce from defendant, plaintiff appeals, as limited by his brief, from so much of an order-judgment of the Supreme Court, Kings County, entered September 5, 1974, as (1) after granting in part his motion to modify the judgment, i.e., to the extent of deleting from the award of alimony and support for the parties’ daughter Sharon, $125 per week, the provision that the award was in part for said daughter, (a) failed to delete the award in its entirety and (b) reduced said amount only to $100 per week, as of March 5, 1973; and (2) granted a cross motion by defendant to the extent of (a) fixing arrears on said award in the judgment and (b) awarding defendant judgment therefor. Order-judgment modified insofar as appealed from, on the facts and in the *856exercise of discretion, (1) by reducing the $100 amount in the first and second decretal paragraphs thereof to $75 and (2) by reducing the $7,125 amount in the second and third decretal paragraphs thereof to $5,375. As so modified, order-judgment affirmed insofar as appealed from, without costs. In our opinion, the change of circumstances in that Sharon became emancipated and that defendant became employed warrants a more substantial decrease in support payments than that granted by Special Term. It also appears that this further reduction accords with defendant’s claimed needs. Hopkins, Acting P. J., Martuscello, Munder and Shapiro, JJ., concur.